 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH LAVERY,                                    No. 2:13-cv-2083 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    B. DHILLON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding with court-appointed counsel for the limited

18   purposes of completion of discovery. The appointment of counsel was made on July 12, 2018.

19   See ECF No. 172.

20          On May 24, 2019, plaintiff filed a motion for a protective order. ECF No. 195.

21   Thereafter, on June 7, 2019, plaintiff filed a second motion for a protective order as well as a

22   request for legal papers. ECF No. 196. These motions were filed by plaintiff independent of his

23   court-appointed counsel.

24          The court reminds plaintiff that he has been appointed counsel in this matter. As a result,

25   counsel is to file motions on his behalf. See 28 U.S.C. § 1654 (stating parties may plead and

26   conduct their own cases either personally or by counsel). Documents filed by plaintiff in pro se

27   while he is represented by pro bono counsel will not be considered.

28   ////
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. Plaintiff’s motion for a protective order filed May 24, 2019 (ECF No. 195) is
 3   DENIED, and
 4         2. Plaintiff’s motion for a protective order and request for legal papers filed June 7, 2019
 5   (ECF No. 196) is DENIED.
 6   DATED: June 20, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
